Judgment, Supreme Court, New York County, rendered on August 1, 1975, after a nonjury trial, unanimously affirmed, with $60 costs and with disbursements to respondent. There is ample evidence in the record to support the trial court’s findings of fact and conclusions of law. A reading of the transcript of the minutes does not bear out appellant’s claim that he was denied a fair trial because of plaintiff’s counsel’s allegedly persistent improper questions or that the court committed any prejudicial error. Concur—Stevens, P. J., Kupferman, Birns, Lane and Yesawich, JJ.